NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WEI XIE,                                        No.    18-73143

                Petitioner,                     Agency No. A206-543-158

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2020**
                                  Honolulu, Hawaii

Before: OWENS, FRIEDLAND, and R. NELSON, Circuit Judges.

      Wei Xie, a native and citizen of China, petitions for review of a decision of

the Board of Immigration Appeals (“BIA”) dismissing his appeal from an order of

an immigration judge (“IJ”) denying his application for asylum and withholding of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal.1 Xie contends that his wife was forced to obtain an abortion by Chinese

authorities when she was more than six months pregnant with twins, and that Xie

was beaten and arrested by those authorities for attempting stop the procedure. We

have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the agency’s adverse credibility

determination. See Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016)

(describing standard of review). The agency identified several reasonable concerns

with the “inherent plausibility” of Xie’s account. 8 U.S.C. § 1158(b)(1)(B)(iii).

These included: (1) doubts about why Xie and his wife would choose to hide from

authorities and their shared employer in the home of a relative who worked for the

same employer, with Xie continuing to commute to work in a company shuttle that

picked him up and dropped him off at this home; (2) skepticism about the

likelihood that the couple would travel for leisure out of the country while Xie’s

wife was allegedly five months pregnant and trying to hide the pregnancy from the

authorities; and (3) the absence of “any particular plan” for the birth despite her

having seen a private doctor, which the agency found implausible given the

advanced stage of the pregnancy, the fact that the couple were expecting twins, and

the fact that Xie’s wife was in her early forties.


      1
       Xie also applied for protection under the Convention Against Torture
(“CAT”), but his petition for review does not challenge the agency’s denial of
CAT protection.

                                           2
      Although it is sometimes difficult to draw the line “between an IJ’s

legitimate application of common sense, on the one hand, and an IJ’s

[impermissible] reliance on speculation or conjecture in determining that a fact

alleged by a petitioner is implausible on the other,” Jibril v. Gonzales, 423 F.3d

1129, 1135 (9th Cir. 2005) (internal quotation marks omitted), in this case we

conclude the agency legitimately relied upon common sense and record-based

reasons why Xie’s account was inherently implausible. Because “we must uphold

the IJ’s adverse credibility determination so long as even one basis is supported by

substantial evidence,” and the evidence does not compel a conclusion contrary to

the agency’s regarding the inherent plausibility of Xie’s account, we cannot disturb

the agency’s adverse credibility determination. Rizk v. Holder, 629 F.3d 1083,

1088 (9th Cir. 2011).2

      Once the adverse credibility determination is upheld, Xie’s claims for

asylum and withholding of removal fail. Absent Xie’s discredited testimony, we

cannot conclude that the record compels a finding either that Xie suffered past


      2
         Although “lack of corroboration” was another of the grounds for the
agency’s decision, we conclude that the agency’s “non-corroboration grounds for
the adverse credibility determination” are “supported by substantial evidence,” and
we therefore need not decide whether the IJ provided adequate “notice of the
specific corroborative evidence that was required and an opportunity to provide it
or explain why [Xie] cannot reasonably obtain it.” Bhattarai, 835 F.3d at 1043.
We acknowledge that lack of corroboration was a significant point of emphasis in
the IJ’s reasoning. But we conclude that the BIA properly extracted sufficient non-
corroboration grounds from the IJ’s decision.

                                          3
persecution or that he has a well-founded fear of future persecution. See 8 C.F.R.

§ 1208.13(b) (asylum); id. § 1208.16(b) (withholding of removal).

      PETITION DENIED.




                                         4